DETAILED ACTION
Status of Claims
1. 	This office action is in response to amendment dated 7/19/2022.
2. 	Claims 1-8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8
Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 2A: 
A claim is eligible at revised Step 2A unless it recites a judicial exception and the exception is not integrated into a practical application of the application.
Prong 1: Prong One of Step 2A evaluates whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).
Groupings of Abstract Ideas:
I.	MATHEMATICAL CONCEPTS
A.	Mathematical Relationships
B.	Mathematical Formulas or Equations
C.	Mathematical Calculations
II.	CERTAIN METHODS OF ORGANIZING HUMAN ACTIVITY
A.	Fundamental Economic Practices or Principles (including hedging, insurance, mitigating risk)
B.	Commercial or Legal Interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)
C.	Managing Personal Behavior or Relationships or Interactions between People (including social activities, teaching, and following rules or instructions)
III.	MENTAL PROCESSES.
Concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
See MPEP 2106.04 (a) (2) Abstract Idea Groupings [R-10.2019]
The independent claims describe the steps of – receiving merchant transaction data from payment gateway; obtaining tax data and transmitting to payment gateway; receiving transaction record data from payment gateway; and sending confirmation indicator to payment gateway – which constitutes Commercial or Legal Interactions such as: payment settlement intermediary (Alice); processing credit application between customer and dealer (Credit Acceptance); processing information through a clearinghouse (Dealertrack); local processing of payments for remotely purchased goods (Inventor Holdings) and thus falls under the abstract idea grouping of Certain Methods of Organizing Human Activity.
The dependent claims merely limit the abstract idea to – using record storage indicator as a condition for reporting; reporting data; blocking intercepting requests. – that are also abstract.
Hence under Prong One of Step 2A, the claims recite a judicial exception such as Certain Methods of Organizing Human Activity.
Prong 2: Prong Two of Step 2A evaluates whether the claim recites additional elements that integrate the judicial exception into a practical application of the exception.
Limitations that are indicative of integration into a practical application include:
Improvements to the functioning of a computer or to any other technology or technical field – see MPEP § 2106.05(a)
Applying the judicial exception with, or by use of, a particular machine –see MPEP § 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing – see MPEP § 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – see MPEP §2106.05(e) 
Limitations that are not indicative of integration into a practical application include:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea – see MPEP § 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception – see MPEP § 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP § 2106.05(h)
The only additional element(s) recited in claims, beyond the abstract idea, are: remote computer, online merchant system, payment gateway, and taxation authority system.  Based on Figs. 1, 2 and Para [0026] of the Specification, they consist of generic computing devices and servers.  Examiner thus notes that the additional element has been recited at a high level of generality such that the claim limitations amount to no more than mere instructions to apply the exception using generic components.
The claims do not purport to improve the functioning of a computer or effect an improvement in any other technology or technical field.  See Trading Techs. Int’l, Inc. v. IBG LLC, 921 F.3d 1378, 1384-85 (Fed. Cir. 2019) (“Indeed, nothing in claim 1 improves the functioning of the computer, makes it operate more efficiently, or solves any technological problem.”).  Thus, they do not contain limitations that are indicative of integration into a practical application.
Instead, they do not amount to significantly more than instructions for – receiving merchant transaction data from payment gateway; obtaining tax data and transmitting to payment gateway; receiving transaction record data from payment gateway; and sending confirmation indicator to payment gateway – using generic components.
The focus of the claims is not on improvement in computers, but on certain independently abstract ideas that merely use computers as tools.  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”).  Thus, they are not indicative of integration into a practical application.
Hence, under Prong Two of PEG 2019, the independent claims do not integrate into a practical application.
Hence, the claims are ineligible under Step 2A.
Step 2B:
In Step 2B, the evaluation consists of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception.
As discussed above, the additional elements of using generic devices to perform the steps of – receiving merchant transaction data from payment gateway; obtaining tax data and transmitting to payment gateway; receiving transaction record data from payment gateway; and sending confirmation indicator to payment gateway – amounts to no more than mere instructions to apply the exception using generic components which is insufficient to provide an inventive concept.
When considered individually or as an ordered combination, the additional elements fail to transform the abstract idea of – receiving merchant transaction data from payment gateway; obtaining tax data and transmitting to payment gateway; receiving transaction record data from payment gateway; and sending confirmation indicator to payment gateway – into significantly more.
Hence, the claims are ineligible under Step 2B.
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8
Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang et al. (US 2014/0379531 A1) in view of Berger (US20020103752A1).

Claim 1:
A process for facilitating online transactions, the process comprising:
receiving transaction data from a payment gateway over a computer network, the payment gateway situated in the computer network between a plurality of online merchant systems and merchant bank systems and purchaser bank or credit card systems, the transaction data representative of a pending transaction between a remote computer and an online merchant system, the transaction data including at least an indication of a location of the transaction and an amount of the transaction;
(See Berger: Fig. 1A; Para [0023] (“The electronic payment gateway entity is connected to the network between the merchant host servers and the electronic payment processing authority and stores merchant-id and routes all payment critical information to all entities in the system.  The electronic payment processing authority communicates with the payment gateway to authorize (or deny) the customer-initiated transaction, due to credit limit or credit risk factors identified by the customer's card issuing financial institution.”)
(See Huang: Para [0104] (“The Tax Calculating Service 300 uses the shipping ZIP+4 code received from the Merchant Shopping Cart subsystem 200 to determine the tax jurisdiction. If that is not possible or applicable, subsystem 300 will use of the 5-digit billing ZIP code associated with the payment method.”)
applying the transaction data to a database to obtain tax data for the pending transaction;
transmitting an indication of the tax data for the pending transaction to the payment gateway over the computer network;
(See Huang: para [0083] (“At this stage before an order is placed, electronic shopping cart 220 transmits information to Tax Calculating Service 300.”), [0087] (“With this information, the Tax Calculating Service can calculate the total tax and transmit back to shopping cart engine 220 only for the purpose of transmitting this information to the customer”)
receiving over the computer network from the payment gateway a transaction record that is representative of execution of the pending transaction between the remote computer and the online merchant system, execution of the pending transaction being performed using the tax data;
storing the transaction record in a data store; and
(See Huang: Para [0058] (“he Tax Calculating Service will store in a respective database for each merchant, product characteristics of each merchant”)
transmitting a record storage confirmation indicator to the payment gateway over the computer network.
(See Huang: Para [0030] (“confirmation preferably by either text message or e-mail of payment generated from the CARS subsystem.”)

Therefore, it would have been obvious to a person having ordinary skills in the art at the time of the invention to modify the above noted disclosure of Roach as it relates to real time sales tax collection to include the above noted disclosure of Berger as it relates to E-commerce payment solution.  The motivation for combining the references would have been to perform real-time verification of funds in customer’s issuer account.

Claim 5 is similar to claim 1 and hence rejected on similar grounds.

Claim 2:
wherein the record storage confirmation indicator is used by the payment gateway as a condition for reporting execution of the transaction to the online merchant system.
(See Huang: Para [0066] (“The MTMB will store the variables for jurisdictions whose data are in the system, but only transactions for participating states will see the tax calculations and only those states will receive remittance.”)

Claim 6 is similar to claim 2 and hence rejected on similar grounds.

Claim 3:
reporting data for a plurality of transaction records including the transaction record to a taxation authority system of a tax jurisdiction for the location.
(See Huang: Para [0052] (“remit and report to the participating state tax authorities per their requirements. The records will be archived securely per the retention period required.”)

Claim 7 is similar to claim 3 and hence rejected on similar grounds.

Claim 4:
receiving a command from the taxation authority system, and, in response to the command, intercepting requests from online merchant systems to the payment gateway and blocking the intercepted requests from reaching the payment gateway.
(See Huang: Para [0148] (“A system such as the Casdex® SEC Rule 17a-4-compliant storage system will ensure that even the service provider cannot access the retailers' and customers' data without proper, explicit authority from the retailers and tax authorities”)

Claim 8 is similar to claim 4 and hence rejected on similar grounds.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. 
101
Applicant argues that the claims are directed to solving the technical problem of storing and communicating tax related data in a well-established network environment. 
Examiner finds this unpersuasive because communicating and storing tax data (or any data) is an inherent feature of networked computing systems.  To say therefore that the functioning of a computer is improved without disrupting flow of network environment is not persuasive.  See also MPEP 2106.05(f) (“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more.”). 
Indeed, nothing in the claims improves the functioning of a computer, makes it operate more efficiently, or solves any technological problem.  See Trading Techs. Int’l, Inc. v. IBG LLC, (Fed. Cir. 2019).  See Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1364 (Fed. Cir. 2020) (“To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.”).
For the above reasons, Applicant’s arguments are not persuasive.
103
Applicant’s arguments with respect to claim(s) 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUNAVA CHAKRAVARTI whose telephone number is (571)270-1646. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571)270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUNAVA CHAKRAVARTI/Primary Examiner, Art Unit 3693